Citation Nr: 0920581	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  99-15 677A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for gastritis.

2. Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's mechanical low back pain.

3. Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's coxa sultans with right hip 
trochanteric bursitis.

4. Entitlement to an initial compensable disability 
evaluation for the Veteran's right carpal tunnel syndrome.

5. Entitlement to an initial compensable disability 
evaluation for the Veteran's right shoulder myofascial 
syndrome.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1995 to 
October 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 decision of a Department of Veterans 
Affairs (VA), Regional Office (RO), at Montgomery, Alabama, 
that denied the benefits sought on appeal.

The issue of entitlement to service connection for gastritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.






FINDINGS OF FACT

On November 6, 2006, prior to the promulgation of a decision 
in the appeal, the Veteran notified VA that she wished to 
withdraw her appeals of the lumbar spine, right hip, right 
wrist, and right shoulder claims.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran reported to her November 
2006 VA examination, which was to assess the current severity 
of her service connected lumbar spine, right hip, right 
wrist, and right shoulder disabilities, and informed the 
examiner that she was satisfied with her present level of 
compensation and did not wish to go through further 
examination as no additional compensation was desired.  This 
conversation was typewritten in a November 2006 note, and the 
Veteran handwrote on the report, "I read the above statement 
and agree with it."  She signed this statement.  The 
Veteran, therefore, has effectively withdrawn the appeals of 
her back, hip, wrist and shoulder ratings.  There remain no 
allegations  of errors of fact or law for appellate 
consideration with regard to these claims.  Accordingly, the 
Board does not have jurisdiction to review these appeals and 
they are dismissed.


ORDER

The appeal of entitlement to an initial disability evaluation 
in excess of 10 percent for the Veteran's mechanical low back 
pain is dismissed.

The appeal of entitlement to an initial disability evaluation 
in excess of 10 percent for the Veteran's coxa sultans with 
right hip trochanteric bursitis is dismissed.

The appeal of entitlement to an initial compensable 
disability evaluation for the Veteran's right carpal tunnel 
syndrome is dismissed.

The appeal of entitlement to an initial compensable 
disability evaluation for the Veteran's right shoulder 
myofascial syndrome is dismissed.


REMAND

The Veteran has appealed the denial of service connection for 
gastritis.  The Board remanded this matter for a VA 
examination in July 2006.  Examinations were ordered for her 
orthopedic disabilities as well.  At the November 2006 
orthopedic examination, the Veteran effectively withdrew her 
appeal of those claims.  The gastrointestinal claim, however, 
was not mentioned in the November 2006 writing withdrawing 
the back, hip, wrist and shoulder claims.  Further review of 
the file shows that the gastrointestinal exam was scheduled, 
but then cancelled by VA because "VETERAN WITHDREW CLAIM."  
See September 2008 "Exam Details" printout.  There is no 
evidence in the file, however, that the Veteran requested 
that her gastrointestinal claim be withdrawn.  Withdrawal may 
be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  There is no evidence of 
such in the claims folder with regard to the gastrointestinal 
claim.

The Board must remand this matter to seek clarification from 
the Veteran as to whether she wishes to withdraw her claim 
for entitlement to service connection for gastritis.  If she 
does not wish to withdraw that claim, the RO must afford her 
the VA examination ordered in the July 2006 Board remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain clarification from the Veteran 
as to whether she wishes to withdraw her 
claim for entitlement to service 
connection for gastritis.

2.  If the Veteran does not wish to 
withdraw the claim, then proceed with 
development as ordered in the July 2006 
Board remand, and readjudicate the claim. 
If the benefits sought on appeal remain 
denied, the Veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


